DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 and 16-20 are pending in the instant application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	
	In regard to claim 1 and 17, the claims were amended to recite transmit “a response signal for the print job to the semiconductor storage.” It is unclear what it means to transmit a signal “for the print job.” Accordingly, the Examiner is interpreting this claim language to mean that a signal is transmitted in response to the print job signal.   

The remaining claims are rejected for depending from rejected claims and for not overcoming the rejection of the rejected claims from which they depend.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter, AAPA) in view of JP 2015-141681 A to ICHIHIRO, as evidenced by the English language machine translation of ICHIHIRO (hereinafter, English language machine translation of ICHIHIRO).   
The English language machine translation of ICHIHIRO is attached to this Action. 

In regard to claims 1 and 17, AAPA discloses an apparatus (AAPA, [0003], information processing apparatus) comprising: 
a nonvolatile semiconductor storage (AAPA, [0004], non-volatile semiconductor storages) having a semiconductor area (AAPA, [0004], semiconductor storages) and configured to execute erasure processing based on information about a storage area in which unused data is stored in the semiconductor area in a case where the information is received (AAPA, [0005], garbage collection; the TRIM command corresponds to the claimed information received); and 
a controller having one or more processors which execute instructions stored in one or more memories (AAPA, [0003], it’s obvious the information processing apparatus would have a controller having one or more processors which execute instructions stored in one or more memories since the information processing apparatus is (would be) issuing the TRIM command; moreover, this recitation is obvious since all information processing apparatus have some type of controller having one or more processors which execute instructions stored in one or more memories since this is requires for an information processing apparatus to operate), the controller being configured to: 
notify the semiconductor storage of the information (AAPA, [0005], TRIM command notifies controller of semiconductor storage).
AAPA does not specifically disclose cause the semiconductor storage to stop the erasure processing by reception of a print job while the semiconductor storage is executing the erasure processing; and transmit a response signal for the print job to the semiconductor storage.
ICHIHIRO, however, discloses causing the semiconductor storage to stop the erasure processing by reception of a print job while the semiconductor storage is executing the erasure processing (English language machine translation of ICHIHIRO, [0050] – [0054] and [0059], when optimization (TRIM) processing is already performing, it will suspend (discontinue) this when print job is received); and 
transmitting a response signal for the print job to the semiconductor storage (English language machine translation of ICHIHIRO, [0050] – [0054] and [0059], a signal would be required to be sent to the semiconductor storage for the semiconductor storage to know it needs to suspend (discontinue) the optimization process).   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of ICHIHIRO with the teachings of AAPA so that TRIM operation is performed in a time period that does not influence job operations and user operations.

In regard to claims 2 and 18, which depend from claims 1 and 17, respectively, AAPA discloses wherein the information is a command to cause the semiconductor storage to execute Trim processing (AAPA, [0005], TRIM command).

In regard to claims 3 and 19, which depend from claims 1 and 17, respectively, ICHIHIRO discloses/makes obvious wherein the semiconductor area includes a plurality of storage areas, and wherein the controller completes the erasure processing being executed on a storage area among the plurality of storage areas and stops the erasure processing by not performing the erasure processing on a storage area not yet subjected to the erasure processing among the plurality of storage areas (English language machine translation of ICHIHIRO, [0064] - [0065], a TRIM target area is completed if there is not a WAITING signal).

In regard to claim 4, which depends from claim 3, ICHIHIRO discloses/makes obvious further comprising a communication interface (English language machine translation of ICHIHIRO, Fig. 1, item 104) configured to communicate with an external device via a line (English language machine translation of ICHIHIRO, [0018], bidirectional exchange of data), wherein the controller receives the print job via the communication interface (English language machine translation of ICHIHIRO, [0018], bidirectional exchange of data with external device would obviously include a client device for sending a print  to the printer since this is ubiquitous).

In regard to claim 12, which depends from claim 3, ICHIHIRO discloses/makes obvious wherein the controller manages information indicating the erasure processing to be executed on each of the plurality of storage areas and executes the erasure processing based on the managed information in a case where the apparatus is in a standby state in which the print job is executable by the apparatus (English language machine translation of ICHIHIRO, [0050] – [0054], [0059], and Fig. 4).

In regard to claim 13, which depends from claim 3, ICHIHIRO discloses/makes obvious wherein the controller determines whether the storage area not yet subjected to the erasure processing is included in the plurality of storage areas, and wherein, in a case where the storage area not yet subjected to the erasure processing is not included, the apparatus shifts to a sleep state in which power consumption is lower than that in a standby state if a predetermined condition is satisfied (English language machine translation of ICHIHIRO, [0050] – [0054], [0059], and Fig. 4).

In regard to claim 14, which depends from claim 3, ICHIHIRO discloses/makes obvious wherein the controller sequentially executes the erasure processing on the plurality of storage areas (English language machine translation of ICHIHIRO, [0050] – [0054], [0059], and Fig. 4).

In regard to claims 16 and 20, which depend from claims 1 and 17, respectively, AAPA discloses wherein the nonvolatile semiconductor storage is an embedded Multi Media Card (AAPA, [0002], eMMC). 

Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the 35 USC 112 (b) rejection above is overcome.  

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowable subject matter: 

In regard to claim 5, prior art of record fails to teach or render obvious, alone or in combination, wherein the line is a telephone line, wherein the communication interface receives a call signal of a facsimile from the external device via the telephone line, and wherein the controller responds to the call signal without executing the erasure processing on the storage area not yet subjected to the erasure processing in response to reception of the call signal by the communication interface and completion of the erasure processing. 

In regard to claims 6-8, the claims depend either directly or indirectly from claim 5, and are therefore allowable for at least the same reasons as claim 5. 

In regard to claim 9, prior art of record fails to teach or render obvious, alone or in combination, wherein the line is a network line wherein the line is a network line, wherein the communication interface receives a print request from the external device via the network line, and wherein the controller responds to the print request without executing the erasure processing on the storage area not yet subjected to the erasure processing in response to reception of the print request by the communication interface and completion of the erasure processing.

In regard to claims 10-11, the claims depend either directly or indirectly from claim 9, and are therefore allowable for at least the same reasons as claim 9. 

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-14 and 16-20 have been carefully considered but are moot in view of the new ground(s) of rejection presented above. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC A. RUST whose telephone number is 571-270-3380. The Examiner can normally be reached Monday - Friday between 9:00 am - 5:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Benny Q. Tieu, can normally be reached Monday - Friday between 9:00 am - 5:00 pm at 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s direct fax phone number is 571-270-4380.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A. RUST/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        07/07/2022